35 So. 3d 1031 (2010)
Justin POLITE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2667.
District Court of Appeal of Florida, Third District.
June 2, 2010.
Carlos J. Martinez, Public Defender, and Howard K. Blumberg, Assistant Public Defender, for appellant.
Bill McCollum Attorney General, and Nikole Hiciano, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and COPE and GERSTEN, JJ.
PER CURIAM.
Affirmed. See Simmons v. State, 934 So. 2d 1100, 1119-20 (Fla.2006); Fotopoulos v. State, 608 So. 2d 784, 790 (Fla.1992).